Title: To Thomas Jefferson from Joseph Anderson, 10 January 1803
From: Anderson, Joseph
To: Jefferson, Thomas


          
            Sir
            Senate Chamber10th January 1803
          
          Unwilling to tresspass, upon one moment of your time, which I know is devoted to the best interests of our Country—I trust the cause of the war worn Veteran—will never with the Philanthropic mind—be considered Obtrusion, or require apology. Thus impress’d and thus believeing, Permit me to recommend to your patronage—Brigadier General Wilkinson, as a candidate, for the appointment of Surveyor Genl. within the Mississipi Territory—(Shou’d such an Officer be appointed)—I have reason to believe, it wou’d be acceptable to him, and his situation and that of his family, woud be much benefited thereby—I can with pleasure Say that the General is among those Officers, who hath not forgotten to blend the Character of Citizen, with that of Soldier—and that his appointment to the Office Solicited—woud be highly acceptable, to the Citizens of Tennessee whose confidence the General in a Very high degree acquird, by his Conduct as a Commissioner, and his Deportment as a Gentleman—
          with Sentiments of Very high consideration I am Most Respectfully
          
            Jos: Anderson
          
        